       Case 2:21-cv-00186-SRB Document 90 Filed 06/29/21 Page 1 of 4




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ATTORNEY GENERAL                               MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)          Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     Anthony R. Napolitano (No. 34586)              Helena, MT 59601
 6   Robert Makar (No. 33579)                       Phone: (406) 444-4145
 7   2005 N. Central Ave                            David.Dewhirst@mt.gov
     Phoenix, AZ 85004-1592
 8   Phone: (602) 542-8958                          *pro hac vice granted
     Joe.Kanefield@azag.gov
 9
     Beau.Roysden@azag.gov                          Attorneys for Plaintiff State of Montana
10   Drew.Ensign@azag.gov
     Anthony.Napolitano@azag.gov
11
     Robert.Makar@azag.gov
12   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                   PLAINTIFFS’ RESPONSE TO
18           Plaintiffs,                            FEDERAL DEFENDANTS’
                                                    SECOND NOTICE REGARDING
19          v.                                      TIMELINE FOR SUPERSEDING
                                                    IMMIGRATION ENFORCEMENT
20   United States Department of Homeland
                                                    PRIORITIES (DOC. 89)
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
       Case 2:21-cv-00186-SRB Document 90 Filed 06/29/21 Page 2 of 4




 1                             NOTICE/RESPONSE TO NOTICE
 2          Plaintiffs, the States of Arizona and Montana, hereby respond to Federal
 3   Defendants’ Second Notice Regarding Timeline For Superseding Immigration
 4   Enforcement Priorities (Doc. 89) (“Second Delay Notice”). The Second Delay Notice
 5   explains that the Interim Guidance will not be replaced either:
 6             • In the original “less than 90 days” timeline, as provided in the Interim
 7                 Guidance itself; or
 8             • “In the beginning of July” as “Defendants previously advised the Court
 9                 that they then expected” to issue it. Doc. 89 at 1.
10          Defendants now “expect that the Secretary will issue new immigration priorities
11   by the end of August or beginning of September”—though even this latest representation
12   is caveated based on “the needs of the agency and other contingencies.” Id.
13          This latest delay—which may not even be the last (particularly if past is
14   prologue)—further supports Plaintiffs’ arguments that the Interim Guidance is a
15   substantive rule that is reviewable as final agency action under the APA. As the Ninth
16   Circuit has held, “In determining whether an agency’s action is final, we look to whether
17   the action [1] amounts to a definitive statement of the agency’s position or [2] has a
18   direct and immediate effect on the day-to-day operations of the subject party, or [3] if
19   immediate compliance with the terms is expected.” Oregon Nat. Desert Ass’n v. U.S.
20   Forest Serv. (“ONDA”), 465 F.3d 977, 982 (9th Cir. 2006) (cleaned up). The test is
21   notably stated in the disjunctive, so satisfying any of those three criteria can suffice. Id.
22   Courts “focus on the practical and legal effects of the agency action: The finality
23   element must be interpreted in a pragmatic and flexible manner.” Id. (cleaned up).
24          There is no genuine dispute that the Interim Guidance affects the Defendants’
25   day-to-day operations in an outcome-determinative manner. As this Court has already
26   recognized: “So, of 325 individuals who, before February 18th, would have been put
27   into immigration detention and removed, only seven have. Doesn’t that sound like a
28



                                                   1
       Case 2:21-cv-00186-SRB Document 90 Filed 06/29/21 Page 3 of 4




 1   prohibition on removal of anybody other than in the first three categories?” 5/27/21 Tr.
 2   at 19-20 (emphasis added).
 3         Defendants’ Second Delay Notice and this Court’s statements now underscore
 4   that the “Interim Guidance” is an oxymoron: it is neither mere “guidance” (and instead is
 5   almost uniformly dispositive where applicable) nor particularly “interim”—with
 6   Defendants now admitting it likely will be in place for at least six months. Particularly
 7   as finality “must be interpreted in a pragmatic and flexible manner,” ONDA, 465 F.3d at
 8   982, the fact that Defendants have imposed new substantive, outcome-determinative
 9   criteria that have been in place for more than four months now—and likely will be in
10   place for at least two more—mandates a conclusion that the Interim Guidance is final
11   agency action reviewable under the APA.
12         Moreover, both of the two other alternative methods of establishing finality
13   recognized by the Ninth Circuit are met here as well:
14             • There is no indication that the Interim Guidance is not the “definitive
15                statement of the agency’s position,” id., and
16             • “Immediate compliance with the terms [wa]s expected,” id. (emphasis
17                added). Indeed, Acting Director Johnson’s midnight email makes plain his
18                expectation of immediate compliance: “Effective immediately … only
19                those who meet the [Section B] priorities will be removed.” Dkt. 64 at 3
20                (emphasis added).
21         Because Defendants’ Second Delay Notice now makes clear that the Interim
22   Guidance will affect—indeed, dominate—Defendants’ day-to-day operations for a
23   period of six months (or more), Ninth Circuit precedents mandate a conclusion that the
24   Interim Guidance is a final rule subject to review under the APA.
25                                       CONCLUSION
26         For the foregoing reasons, Defendants’ Second Delay Notice provides further
27   evidence that the Plaintiff States’ motion for a preliminary injunction should be granted
28   and Defendants’ motion to dismiss denied.



                                                 2
       Case 2:21-cv-00186-SRB Document 90 Filed 06/29/21 Page 4 of 4




 1          RESPECTFULLY SUBMITTED this 29th day of June, 2021.
 2
 3                                             MARK BRNOVICH
                                               ATTORNEY GENERAL
 4
 5                                             By /s/ Anthony R. Napolitano
                                                  Joseph A. Kanefield (No. 15838)
 6                                                Brunn W. Roysden III (No. 28698)
 7                                                Drew C. Ensign (No. 25463)
                                                  Anthony R. Napolitano (No. 34586)
 8                                                Robert J. Makar (No. 33579)
 9                                                  Assistant Attorneys General
                                               Attorneys for Plaintiffs Arizona and Arizona
10                                             Attorney General Mark Brnovich
11
                                               AUSTIN KNUDSEN
12                                             ATTORNEY GENERAL OF MONTANA
13                                             /s/ David M.S. Dewhirst (with permission)
                                               David M.S. Dewhirst*
14                                               Solicitor General
                                               *Pro hac vice granted
15
                                               Attorneys for Plaintiff State of Montana
16
17
18
19
20                                 CERTIFICATE OF SERVICE

21          I hereby certify that on June 29, 2021, I emailed the attached document to counsel
22   for Defendants.    I further hereby certify that on May 20, 20021, I electronically
23   transmitted the attached document to the Clerk’s office using CM/ECF System for filing.
24   Notice of this filing is sent by email to all parties by operation of the Court’s electronic
25   filing system.
26
                                  _/s/ Anthony R. Napolitano ____
27
28



                                                  3
